Sff/O




                                                        co   .   ■""



                1/y                                ,K



                                    G


                        SA, 9l ~^ia fekauL Qou.fi Its



     (fki^tpy %Q f}j suiJ Ok_j& (SdUry Ke^u>




00 V»H n1^ SJ^Lflsu/Ak- ^ n&S tf/iSu. &fb& jhi


or    CL\t.rX             p

      1V0                 d




     for V\"n         U>^i \ f


  bayi 5,Jo& ~ih- &-JoCy^jL
   V^V V It*, of YJU fouuJ,lo'20 or Jud^m




           acJval   oUcHl eacJr,




xf ^ C^JV-^ MOSUL M(Z)\a~J)r


               In It Pfts&/F) Sfit-cXt'caoY


    of P




  ft ()htnXJil\trK^U/iQy^,br?yUfb!y OW Ja

                    for- oLe/ot»/ ofaCteu JO dLt

                                     ex Ult*^ . flnaooanld K
                               u (hnsujru.QSJSuJoA OX




                           (U/G
                          A.

                                                 /I)




                                    (kJo chJ<l




             cfjU (c&zxyXJfr &&>/(a^ fefo«£lj'*j& o Ch
Of&JLTfo &UOOJJL (fo&rttty^tttSur-SUrri^ Sf, /
 \         Pies' Kjxs tefi>^ iftnr s&nJpJ hi PhakSr '/to




                                         )